Citation Nr: 1531350	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  11-06 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

The Board previously remanded these matters for development in September 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran's current back disability is not related to service.

2.  A diagnosed bilateral hip disability has not been shown during the course of the appeal.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a disability of the back have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The requirements for establishing service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by a December 2009 letter.  

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the record includes the Veteran's VA treatment records and private treatment records, and a VA examination report.  Since   the September 2014 remand, service treatment and personnel records have been associated with the file.  The Veteran also submitted copies of enlistment and separation examinations and service personnel records.  

The Board notes that a VA medical examination and opinion has not been obtained concerning the Veteran's claimed bilateral hip disability.  However, as the current medical evidence of record fails to show any diagnosed hip disability, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Board notes that the actions requested in the September 2014 remand have   been undertaken.  A VA spine examination was conducted in March 2015, an addendum opinion was obtained in May 2015, and updated VA treatment records were obtained.  Additionally, by letter dated December 2014 the Agency of Original Jurisdiction (AOJ) asked the Veteran to provide the names and addresses of all medical care providers who have treated him for his reported back and hip conditions, to specifically include the month and year of his reported treatment 
at a hospital in Guantanamo Bay, Cuba, and to provide a release for each provider.  However, the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Despite the Veteran's failure to respond to the request for additional information regarding 
his reported hospitalization in Guantanamo Bay, the Veteran's service treatment records were requested again in February 2015 and as noted above, additional service treatment records have been associated with the record.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R.  § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). 
Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has reported that he injured his back and hips while stationed in Guantanamo Bay during service.  In his September 2010 notice of disagreement he reported that he injured his hips from a fall while running with a rifle over his head and stated he was hospitalized for a back injury in service.  The Veteran reiterated this report while receiving treatment for radiating back pain in May 2008.

Back Disability

The Veteran's service treatment records are negative for complaints or findings 
of any back disability during service.  At the time of the January 1951 entrance examination no defects were specified with respect to the Veteran's spine.  While the Veteran has reported that he injured his back during service, an examination performed in connection with the Veteran's separation from service in December 1953 revealed no abnormalities of the spine.

The first record of post-service treatment for a back disability is from September 2006 at which point the Veteran reported injuring his back during service.  Following examination of the Veteran, the 2006 VA clinician diagnosed 
low back pain.

Pursuant to the September 2014 remand directives, the Veteran was afforded a 
VA spine examination in March 2015.  At that time, the examiner diagnosed the Veteran with degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine and noted that these conditions were not related to service but were a condition of the Veteran's life.  

Thereafter, in May 2015 an addendum opinion was obtained to clarify the March 2015 examiner's opinion regarding the Veteran's current disability and its relationship to service.  After reviewing the record including the March 2015 examination report, the May 2015 examiner opined that it is less likely than not 
that the Veteran's currently diagnosed back disability is related to his service.  Importantly, the examiner specifically accepted the Veteran's reports regarding in-service treatment of a back injury.  Nevertheless, the examiner noted that there was no finding of a spine disability in the 1953 separation examination report, and that the Veteran did not receive treatment for his back pain after service until 2006.  Ultimately, the examiner noted that there is no indication that the Veteran was seen or treated for a back disability until over fifty years after his separation from service, making it less likely than not that his current back disability is related to service.   

After review of the record, the Board finds that the most probative evidence indicates that the Veteran's current back disability is not related to service.

The Board finds that the opinion of the May 2015 VA examiner provided after reviewing the claims file and the March 2015 examination report is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record to the contrary.

While the Veteran contends that his back disability is related to service, the diagnosis of DDD and DJD and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his back disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed back disability is a matter that also requires medical expertise   to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").   The Board finds the medical opinion rendered by the May 2015 VA examiner to     be significantly more probative than the Veteran's lay assertions.

In this case, there is no competent evidence of the Veteran's current back disability (DDD and DJD) in service or within one year following discharge from service,  and there is no competent evidence linking the Veteran's current back disability to service.  Thus, the preponderance of the evidence is against the claim, and the claim for service connection for a back disability is denied.  

Bilateral Hip Disability

The Veteran's service treatment records reveal no diagnosis of a hip disability, and no diagnosis of a hip disability is apparent in the Veteran's post-service treatment records.

In May 2008, a VA treatment provider examining the Veteran for complaints of radiating back pain noted that the Veteran had decreased hip flexion due to low back pain.  Thereafter, in connection with an addendum VA opinion obtained       for the Veteran's back claim, the examiner noted that the Veteran's hip pain is a symptom of his non-service connected back disability.  Aside from those made in connection with treatment for low back pain, the record does not otherwise contain any additional complaints of or treatment for a bilateral hip disability.   

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Pain alone without a diagnosed or identifiable underlying malady or condition   does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although pain radiating to the hip has been reported, in    the absence of proof of a current diagnosis of a bilateral hip disability, service connection for a hip disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. at 225.  

Additionally, as the hip pain has been attributed to a nonservice-connected back disability, secondary service connection cannot be established.  38 C.F.R. § 3.310.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for a bilateral hip disability is denied.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


